     Case 1:19-cv-00367-NONE-SKO Document 18 Filed 04/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                           Case No. 1:19-cv-00367-NONE-SKO (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.
                                                        (Doc. 17)
14    VASQUEZ, et al.,
15                        Defendants.
16

17           Before the Court is Plaintiff’s motion for the appointment of counsel. (Doc. 17.) Plaintiff

18   does not have a constitutional right to appointed counsel in this civil action, see Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent a party

20   under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296, 304-05 (1989).

21   However, in “exceptional circumstances,” the Court may request the voluntary assistance of

22   counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

25   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

26   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

27   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
     Case 1:19-cv-00367-NONE-SKO Document 18 Filed 04/20/20 Page 2 of 2


 1            In the present case, the Court does not find the requisite exceptional circumstances. Even

 2   if it is assumed that Plaintiff is not well versed in the law and has made serious allegations that, if

 3   proven, would entitle him to relief, his case is not extraordinary. The Court is faced with similar

 4   cases almost daily. In addition, at this stage in the proceedings, the Court cannot make a

 5   determination as to whether Plaintiff is likely to succeed on the merits.

 6            Plaintiff states that he has been unable to state a cognizable claim, and he suggests that

 7   this is a reason for the Court to appoint him counsel. (See Doc. 17.) However, the Court has found

 8   that Plaintiff has stated cognizable claims for excessive force, sexual assault, and deliberate

 9   indifference to medical needs under 42 U.S.C. § 1983. (Doc. 16 at 1, 4-7.) The Court has only
10   found that Plaintiff does not a cognizable claim under the Americans with Disabilities Act and the

11   Rehabilitation Act. (Id. at 1, 7-8.) In any event, Plaintiff’s assertion does not establish the

12   requisite exceptional circumstances to merit appointment of counsel. See Rand, 113 F.3d at 1525.

13            For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

14   counsel without prejudice.

15
     IT IS SO ORDERED.
16

17   Dated:     April 17, 2020                                      /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28
                                                         2
